Title: To Thomas Jefferson from John Watkins, 4 April 1806
From: Watkins, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            New Orleans April the 4th. 1806
                        
                        
                              In pursuance of a resolution of the house of Representatives of the territory of Orleans,
                            entered into in consequence of advice received from His Excellency the Governor, that there was a vacancy of one member in
                            the legislative council, I have the honor to transmit to you an extract from the journal of the said house by which it
                            will appear that Julien Poydras & Dominique Bouligny were duly nominated for the purpose of enabling you by and with
                            the advice and consent of the Senate to supply the above vacancy.
                  I have the honor to be, Sir, with great respect your very
                            Obedient humble Servant
                        
                            John Watkins
                     
                            Speaker of the house of Representatives
                        
                    